DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, drawn to claims 1-3, 5-7 and 10, in the reply filed on 8/30/2022 is acknowledged.
Claims 4, 8, 9 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the first pump is associated with the oil outlet conduit and the second pump is associated with the oil inlet conduit, while claim 7 requires the first pump being in-line with the oil inlet conduit and the second pump being in-line with the oil outlet conduit. This appears to contradict each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crooks (US Pat No 5,458,101) in view of Otani (US Pat No 5,568,842). Crooks discloses an oil recirculation system (fig. 1), comprising: 
Re claim 1, an engine (14) lubricated by a flow of oil through the engine; a supplemental oil tank (22) arranged to contain a quantity of oil; an oil inlet conduit (47) arranged to fluidly connect the supplemental oil tank and the engine; an oil outlet conduit (45) arranged to fluidly connect the supplemental oil tank and the engine; wherein the oil inlet conduit is coupled to the supplemental oil tank at a location above where the oil outlet conduit is coupled to the supplemental oil tank (fig. 1 shows inlet conduit coupled at 46 and outlet conduit coupled at 43).
Re claim 2, wherein the supplemental oil tank further comprises an oil drain (66) separate from the oil outlet conduit, and wherein oil can be selectively drained from the supplemental oil tank through the oil drain (oil would drain from the tank when plug 67 is removed).
Re claim 5, wherein the supplemental oil tank is disposed at least partially above the engine (fig. 1 shows 22 is disposed above the sump portion of the engine).
Re claim 6, wherein the engine includes an engine sump and the capacity of supplemental oil tank is larger than the capacity of the engine sump (col 2 ln 8-9 and fig. 1).
Re claim 10, wherein the supplemental oil tank is made of metal (col 2 ln 8).
Crooks discloses a pump (col 1 ln 67) but does not clearly disclose:
Re claim 1, a first pump operable to pump oil from the supplemental oil tank to the engine through the oil outlet conduit; and a second pump operable to pump oil from the engine to the supplemental oil tank through the oil inlet conduit.
Re claim 3, further comprising an oil vent conduit coupled to the engine and the supplemental oil tank and configured to equilibrate pressure between the engine and the supplemental oil tank.
Re claim 7, wherein the first pump is positioned in-line with the oil inlet conduit, and wherein the second pump is positioned in-line with the oil outlet conduit.
However, Otani teaches an oil recirculation system (fig. 3) comprising:
Re claim 1, a first pump (29’) operable to pump oil from the supplemental oil tank (27’) to the engine (1’) through the oil outlet conduit (28’); and a second pump (31’) operable to pump oil from the engine to the supplemental oil tank through the oil inlet conduit (30’).
Re claim 3, further comprising an oil vent (52) conduit coupled to the engine and the supplemental oil tank and configured to equilibrate pressure between the engine and the supplemental oil tank (col 2 ln 35-47).
Re claim 7, wherein the first pump is positioned in-line with the oil inlet conduit (fig. 3), and wherein the second pump is positioned in-line with the oil outlet conduit (fig. 3).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ two pumps, as taught by Otani, to better manage the flow rate and fluid level in the sump. Further, employing two pumps allow for the conduits to be arranged at a greater variety of locations relative to each other. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654